Title: Thomas Jefferson to William Eustis, 23 February 1812
From: Jefferson, Thomas
To: Eustis, William


          
                  
                     Dear Sir 
                   
                     Monticello 
                     Feb. 23. 12.
          
		  
		  The inclosed presents one of those cases which it is not in my power to refuse being the channel of communicating. the writer is the son of a very early and intimate friend & fellow-student, to whom, were he living, I ought to refuse nothing.
			 
		   
		  of the writer personally I never heard any thing, nor ever saw him: but I think he must be personally known to mr Nelson & mr Basset, two of our representatives in Congress. I have moreover written to him to advise his
			 sending on to you certificates of character. 
		  should I be the means of adding to your list of candidates one of as much worth as was his father, I shall have the double pleasure of rendering service to a friend & to the public. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        